               EXHIBIT 4

                         Part 7




Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 1 of 55
Food City I Snack Factory Pretzel Crisps                                                           https:llwww.foodcity.comiproduct/0004950800612/



                                       Welcome        » login or register     0
                                                               Order Online   v   store Finder   Weekly Ad     Help (/content/Faq/)
             Shop (index.php 7uica=ctL       deportments~uicb=shop~uicc=p)

             » Grocery (search/aL'ID~"," ~departm~~=G~?,cery)                                                1::\
             » Snacks   (search/aLL/?Searc~";item~departmentl1=~~oce~y~ca~J~orYD =sfi8cks) ~                          Q
             » Snack Factory pre~~L Crisps        ~

                                                       List:
                                                                                                     All Departments
                                                                                                     (/shop
                                                                                                     /departments/)
                                                                                                     Grocery
                                                                                                     Baby Store (jsearch

                                                                                                     /products/?dept=Grocery&
                                                                                                     category=Ba by+Store&

                                                                                                     searchType=item&

                                                                                                     clearSearch=l)

                                                                                                     Baking (jsearch/products

                                                                                                     /?dept=Grocery&
                  Snack Factory                                                                      category=Baking&
                   Buffalo Wing Pretzel Crisps                                                       searchType=item&
                  Select a store to see pricing.                                                     clearSearch=l)
                  6.00 Oz.
                                                                                                     Beverages (/search

                                                                                                     /products/?dept=Grocery&
                             1 Each        +                                                         category=Beverages&

                                                                                                     searchType=item&
                      Add to List                  Add to Cart
                                                                                                     clearSearch=l}

                                                                                                     Boxed Meals & Side Dishes
                 Product Info            Directions            Ingredients        Warnings
                                                                                                     (jsearch/products

                                                                                                     /?dept=Grocery&

                  Snack Factory® Baked BoLd ~ Spicy BuFFaLo Wing Deli StyLe                          category=Boxed+Meals+%26+Side+
                  Pret3eL Crisps®.Thin, crunchy pret3eL crackers.Rethink Your Pret-                  searchType=item&
                  3eL!®. Og trans Fat.Og saturated Fat.Omg choLesterol.110 caLo-
                                                                                                     clearSearch=l)
                  ries.Crunch' em. Crack'em. Dip'em. Stack'emTM.Pret3eL Crisps®
                  area                                                                               Bread & Bakery (jsearch
                  Og trans Fat br Og saturated Fat br Omg choLesteroL br 110 caLo-                   /products/?dept=Grocery&
                  ries br Crunch' em Crack'em Dip'em Stack'em br Pret3eL Crisps
                                                                                                     category=Bread+%26+Bakery&
                  are a modern twist on an old Fauorite They're the best part of
                  the pret3eL aLL the FLauor and crunch you                                          searchType=item&
                                                                                                     clearSearch=l)

                       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 2 of 55

1 of 1                                                                                                                       10/24/2018,12 :13 PM
Fred Meyer - Snack Factory Gluten Free Original Pretzel Crisps           https:llwww.fredmeyer.comlp/snack-factory-gluten-free-original-pretzel-...



           Fred Meyer       Delivery      Fred Meyer Direct




          MENU
                                            FredMeyel!
              What are you looking for today?                                                                             ~ $0.00



              Home > Snack Factory Gluten Free Original Pretzel Crisps




                                                                        Snack Factory Gluten
                                                                        Free Original Pretzel
                                                                        Crisps
                                                                        5 oz    UPC: 0004950825006

                                                                        Select a store to view price




                                                                   Gift Cards




                                                                      Lists




                                                                   Weekly Ad




                                                                 Digital Coupons



                        Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 3 of 55

lof2                                                                                                                         10/24/2018,12:13 PM
Fred Meyer - Snack Factory Gluten Free Original Pretzel Crisps   https:llwww.fredmeyer.comlp/snack-factory-gluten-free-original-pretzel-...




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 4 of 55

20f2                                                                                                                 10/24/2018,12:13 PM
Two new flavors at Pretzel Crisps                                              https:llwww.beveragedaily.comlArticIe/2018/06119INEW-PRODUCTs ...




        Two new flavors at Pretzel Crisps
        By Elaine Watson
        19-Jun-2018 - Last updated on 19-Jun-2018 at 00:26 GMT




        Snack Factory is adding two new flavors to its Pretzel Crisps line: Sourdough and Cinnamon Sugar.




              ~
                'I--:. ~n.J.:41;     ~...
                --.   I ~-
                                    -
                 ~J1
                     -_..


                      - . ':0'. .' . ' :J.,i
                            o·




                Two new flavors at             Who's ready for ice      Noosa taps into      O.Vine offers non-   JAVA HOUSE intro(
                  Pretzel Crisps                    cream?            customization trend    alcoholic premium      dual use liquid Pi
                                                                     with new mashup line   beverage made with
                                                                                                wine grapes



                                 Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 5 of 55

lof2                                                                                                                         10/24/2018,12:31 PM
Two new flavors at Pretzel Crisps                                           https:llwww.beveragedaily.comlArticIe/2018/06119INEW-PRODUCTs ...


        Copyright - Unless otherwise stated all contents of this web site are © 2018 - William Reed Business Media Ltd - All Rights
        Reserved - Full details for the use of materials on this site can be found in the Terms & Conditions




                       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 6 of 55

20f2                                                                                                                          10/24/2018,12:31 PM
QFC - Snack Factory Organic Original Pretzel Crisps                      https :/Iwww.qfc.com/p/ snack-factory -organ ic-origi nal-pretzel-cri sps/OO ...



           QFC       Delivery




                                                           ~
          MENU
                                                           gFC
                                                           Quality Food Centers




             What are you looking for today?                                                                                  ~ $0.00



              Home > Snack Factory Organic Original Pretzel Crisps




                                                                    Snack Factory Organic
                                                                    Original Pretzel Crisps
                                                                    9.350z UPC: 0004950825075

                                                                    Select a store to view price




                                                           Gift Cards



                                                               Lists



                                                           Weekly Ad



                                                        Digital Coupons



                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 7 of 55

lof2                                                                                                                            10/24/2018,12:31 PM
QFC - Snack Factory Organic Original Pretzel Crisps       https :/Iwww.qfc.com/p/ snack-factory -organ ic-origi nal-pretzel-cri sps/OO ...




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 8 of 55

20f2                                                                                                             10/24/2018,12:31 PM
Calories in Pretzel Crisps, Buffalo Wing from Snack Factory                       https:llwww.nutritionix.comli/snack-factory/pretzel-crisps-buffalo-wingl ...




              Pretzel Crisps, Buffalo Wing
              Snack Factory (lbrand/snack-factory/products/51 db37c8176fe9790a8995ab)




             Nutrition Facts                                           How long would it take to burn off 110 KCal?

             Pretzel Crisps, Buffalo Wing
             Serving Size: : :   ro       crackers (28g)                Walking (3m ph)                         30 minutes

             Amount Per Serving                                         Running (6mph)                          11 minutes
             Calories 110                  Calories from Fat 14
                                                  % Daily Value *       Bicycling (1 Omph)                      15 minutes
            Total Fat 1.5g                                      2%
                                                                        Values estimated based on person weighing 140 Ibs. Login (Ilogin)
               Saturated Fat Og                                 0%      to personalize.
               Trans Fat Og
             Cholesterol Omg                                    0%
             Sodium 540mg                                     23%
            Total Carbohydrates 22g                             7%
                                                                       Barcode Scans 0
               Dietary Fiber 19                                 4%
               Sugars 2g                                                This product has been looked up 65 times in the last 30
             Protein 3g                                                 days

             Vitamin A                                          2%
             Vitamin C                                          0%
             Calcium                                            0%      ~, Find on Amazon (https://www.amazon.com
             Iron                                               0%      /gp/search?ie=UTF8&camp=1789&creative=9325&
             * Percent Daily Values are based on a 2000 calorie         index=grocery&
              diet.                                                     keywords=Snack%20Factory%20Pretzel%20Crisps
              INGREDIENTS: wheat flour, seasoning (whey,                %2C%20Buffalo%20Wing&linkCode=ur2&
              cheddar cheese [pasteurized milk, cheese
                                                                        tag=nutritionix07-20)
              cultures, salt, enzymes], palm oil , salt,
              maltodextrin , buttermilk, dried onion , disodium
              phosphate , sodium caseinate, tomato powder,
              citric acid , spice, nonfat milk, sucrose, natural
              flavors, autolyzed yeast extract, dried garlic,          Related products from Snack Factory:
              turmeric extract (color), annatto extract (color),
              paprika extract (color), disodium inosinate,
              disodium guanylate and less than 2% silicon               Pretzel Crisps, Buffalo Wing (Ii/snack-factory/pretzel-
              dioxide [processing aid]), soybean oil , sugar, salt,     crisps-buffalo-wing/51 c3d6df97c3e6d8d3b541 Od)
              malt syrup (corn syrup, malt extract), soda.
                                                                        Pretzel Crisps, Deli Style, Buffalo Wing (Ii/snack-factory
                                                                        /pretzel-crisps-del i-style-buffa lo-
            Low Fat (ldiet/ low-fat)
                                                                        wing/51 c53dfd97c3e6efadd5a42c)
                                                                        Buffalo Wing Pretzel Crisps (Ii/snack-factory/buffalo-
             CJ     Nutritionix App (lapp)
                                                                        wi ng-p retzel-crisps/545 7c245d96aea436af258dc)
                                                                        Buffalo Wing Pretzel Crisps (Ii/snack-factory/buffalo-
             Source of Calories                                         wing-pretzel-crisps/56b006caa0647353010fe8bc)
                                                                        Pretzel Crisps, Buffalo Wing (Ii/snack-factory/pretzel-
                                                                        cri sps-b uffaIo-wi ng/ 56dfec522 c9 3fba 95 56cO 342)


                                                                      Browse all Snack Factory products (Ibrand/snack-factory
                                                                      /products/51 db37c8176fe9790a8995ab)
                         Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 9 of 55

lof 2                                                                                                                                  10/24/201 8, 12:32 PM
Calories in Pretzel Crisps, Buffalo Wing from Snack Factory        https:llwww.nutritionix.comli/snack-factory/pretzel-crisps-buffalo-wingl ...



                                       _        Protein 11%
                                       _        Carbohydrate 77%
                                       _        Fat 12%




             Ingredients
             wheat flour, seasoning (whey, cheddar
             cheese [pasteurized milk, cheese cultures,
             salt, enzymes], palm oil, salt, maltodextrin,
             buttermilk, dried onion, disodium
             phosphate, sodium caseinate, tomato
             powder, citric acid, spice, nonfat milk,
             sucrose, natural flavors, autolyzed yeast
             extract, dried garlic, turmeric extract (color),
             annatto extract (color), paprika extract
             (color), disodium inosinate, disodium
             guanylate and less than 2% silicon dioxide
             [processing aid]), soybean oil, sugar, salt,
             malt syrup (corn syrup, malt extract), soda .



           Last updated: 05/31/18 03:08AM
           Source: Nutritionix Grocery Database
           (ldatabase)
           Region :    US




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 10 of 55

20f 2                                                                                                                   10/24/2018,12:32 PM
Pretzel Crisps I Resnick Distributors                                              Page 1 of 4




                 CUSTOMER LOGIN                 REGISTER     GET STARTED WITH RESNICK    v




         Driving forwa~di Delivering Success

 Home   ~   Product   ~   Snacks   ~    Pretzel Crisps   PRETZEL       ~ PRINT   181 EMAIL

                                                         CRISPS




                                       Pretzel Crisps Original 30z.




        Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 11 of 55

https :!!www.resnickdistributors.comlstore!snacks!pretzel-crisps!                  10!24!2018
Pretzel Crisps I Resnick Distributors                                    Page 2 of 4




                             Pretzel Crisps Buffalo Wing 30z.




                          Pretzel Crisps Garlic Parmesean 30z.



   Snacks

    Goodness Knows Bar

    Promax bar



       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 12 of 55

https :!!www.resnickdistributors.comlstore!snacks!pretzel-crisps!        10!24!2018
Pretzel Crisps I Resnick Distributors                                    Page 3 of 4



    Odwalla Bar

    Cliff

    Emerald Tube

    Hershey Tube

    Wonderful Tube

    Snack Club

    Bigs Seed

    Jack Links

    Krave Beef

    Popcorn Indiana

    Chex Mix

    Kettle Potato Chips

    Andy Capp's Fries

    Kashi Go Lean

    Think Thin

    Got Milk

    Pretzel Crisps

    Hostess




        Email Newsletter Signup
 Keep informed of new items, industry trends and much more.



       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 13 of 55

https :!!www.resnickdistributors.comlstore!snacks!pretzel-crisps!        10!24!2018
Pretzel Crisps I Resnick Distributors                                                       Page 4 of 4




                                                                         SIGN UP NOW




                                                               T: 800-828-3865       F: 732-296-8919

 © Resnick Distributors 2016                    Company      Privacy Policy   Disclaimers   Contact Us




       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 14 of 55

https :!!www.resnickdistributors.comlstore!snacks!pretzel-crisps!                           10!24!2018
Snack Factory Launches USDA-Certified Organic Pretzel Crisps         https:llwww.winsightgrocerybusiness.comlwellness/snack-factory-launch ...




                       WELLNESS (IWELLNESS)

                       Snack Factory Launches USDA-
                       Certified Organic Pretzel Crisps
                       By Rebekah Marcarelli (Iprofilelrebekah-marcarelli) on Feb. 09, 2017




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 15 of 55

lof4                                                                                                                    10/24/2018,12:34 PM
Snack Factory Launches USDA-Certified Organic Pretzel Crisps   https:llwww.winsightgrocerybusiness.comlwellness/snack-factory-launch ...




                        Snack Factory (http://pretzelcrisps.com/) Pretzel
                       Crisps launched its newest variety, Organic Original Pretzel
                       Crisps. As the latest better-for-you snack offering within the
                        Snack Factory portfolio, Organic Original Pretzel Crisps are also
                       Non-GMO Project verified and will be available for a limited time
                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 16 of 55

20f4                                                                                                              10/24/2018,12:34 PM
Snack Factory Launches USDA-Certified Organic Pretzel Crisps                      https:llwww.winsightgrocerybusiness.comlwellness/snack-factory-launch ...



                       nationwide.

                       "Snack Factory is dedicated to fulfilling the demand for quality,
                       wholesome snack options with exceptional taste," says Eric Van
                       De Wal, vice president of marketing and innovation, Clearview
                       Foods Division of Snyder's-Lance. "The Organic version of our
                       flagship Original Pretzel Crisps line was created for consumers
                       seeking a greater variety of clean-label snacks without sacrificing
                       taste. This introduction is the first of several new better-for-you
                       snacks forthcoming in 2017 and beyond."
                       At 110 calories per serving, Organic Original Pretzel Crisps contain no saturated fat, zero trans fat, cholesterol,
                       preservatives, artificial flavorings or colors.




                       TRENDING

                        (lfresh- foodl quiz-your-               (lretailers/publix-raise-                (lretailers/raleys-owner-
                        store-naturally-appealing)              worker-wages-again)                      talks-hotly-debated-food-
                                                                                                         topics-new-youtube-series)




                       FRESH FOOD                               RETAILERS                                RETAILERS
                       (IFRESH-FOOD)                            (IRETAILERS)                             (IRETAILERS)
                       Quiz: Is Your                            Publix to Raise                          Raley's Owner
                       Store Naturally                          Worker                                   Talks Hotly
                       Appealing?                               Wages-Again                              Debated Food
                       (lfresh- foodl quiz-your-                (lretailers/publix-raise-                Topics in New
                       store-naturally-appealing)               worker-wages-again)                      YouTube Series
                                                                                                         (lretailers/raleys-owner-
                                                                                                         talks-hotly-debated-food-
                                                                                                         topics-new-youtube-series)




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 17 of 55

30f4                                                                                                                                         10/24/2018,12:34 PM
Snack Factory Launches USDA-Certified Organic Pretzel Crisps               https:llwww.winsightgrocerybusiness.comlwellness/snack-factory-launch ...



                        MORE FROM OUR PARTNERS

                        (lfresh-food/quiz-     Quiz: Is Your Store Naturally Appealing?
                       your-store-naturally-   (lfresh - food! quiz-your-store-natural Iy -appealing)
                        appealing)



                        (lretail-foodservice   4 Ways to Boost Holiday Convenience with
                       14-ways-boost-          Prepared Foods
                       holiday-                (lretail-foodservice/4-ways-boost-holiday-convenience-prepared-foods)
                       convemence-

                        (lcpg/attracting-      Attracting Shoppers with Grass-Fed Dairy
                        shoppers-grass-fed-    (lcpg/attracting -shoppers-grass-fed-dairy)
                        dairy)



                        (lretail-foodservice   Hot Food Bars Dish Up Comfort Fare
                        Ihot-food-bars-dish-   (lretail-foodservice/hot -food-bars-dish-comfort -fare)
                        comfort-fare)



                        (lretail-foodservice   Real Shoppers with Real Feedback on Deli
                       Ireal-shoppers-real-    (lretail-foodservice/real-shoppers-real-feedback -deli)
                        feedback-deli)




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 18 of 55

40f4                                                                                                                          10/24/2018,12:34 PM
Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps® I B...      https:llwww.businesswire.com/news/home/20 170207005272/enlSnack-F. ..




                  A Berkshire Hathaway Company




                     This site uses cookies. By continuing to browse this Business Wire site (and/or any other Busine
                                        website), you accept the use of cookies. Learn more Uportal/site/home/privacyl)

                                                                [SHI<OICFACTOIIV.]   I agree
                                                            "1:2r-
                                                            r
                                                                 .nl,. f1A./L¥d-
                                                               ~,wv{ t./Wt'~ 1




                 Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps®




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 19 of 55

lof3                                                                                                                         10/24/2018,12:35 PM
Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps® I B...          https:llwww.businesswire.com/news/home/20 170207005272/enlSnack-F. ..




         This site uses cookies. By
                         website), you




              Snack Factory® Organic Original Pretzel Crisps® (Photo: Business Wire)

              February 07, 201708:00 AM Eastern Standard Time

              CHARLOTTE, N.C.--(BUSINESS WIRE)--Snack Factory® Pretzel Crisps®, the world's first - and the original- flat-baked
              pretzel cracker, today announces the launch of its newest variety, Organic Original Pretzel Crisps. As the latest better-for-
              you snack offering within the Snack Factory portfolio, Organic Original Pretzel Crisps are also Non-GMO Project verified
              and will be available for a limited time nationwide.


              "Snack Factory is dedicated to fulfilling the demand for quality, wholesome snack options with exceptional taste," said Eric
              Van De Wal , Vice President of Marketing and Innovation, Clearview Foods Division of Snyder's-Lance. "The Organic
              version of our flagship Original Pretzel Crisps line was created for consumers seeking a greater variety of clean-label
              snacks without sacrificing taste. This introduction is the first of several new better-for-you snacks forthcoming in 2017 and
              beyond."


              Organic Original Pretzel Crisps have the same great taste and crunch that fans have grown to love for more than a
              decade. At 110 calories per serving, Organic Original Pretzel Crisps contain no saturated fat, zero trans fat, cholesterol,
              preservatives, artificial flavorings or colors . The new variety can be found in the deli section at local grocery stores
              nationwide starting February 2017. For more information about the entire Pretzel Crisps range, please visit:
              pretzelcrisps.com.


              ABOUT SNACK FACTORY@> PRETZEL CRISPS®:


              Since 2004, Snack Factory® Pretzel Crisps® have reinvented the pretzel category, winning over the hearts and taste buds
              of snackers everywhere as the world 's first - and the original - pretzel-shaped cracker. Snack Factory Pretzel Crisps are
              made with nutritious and simple ingredients, without any trans fat, saturated fat or cholesterol. With dozens of delicious
              and savory flavors to choose from, it's no wonder Snack Factory Pretzel Crisps are the go-to snack for dipping , topping ,
                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 20 of 55
              pairing and sharing!

20f3                                                                                                                                      10/24/2018,12:35 PM
Snack Factory® Introduces USDA-Certified Organic Pretzel Crisps® I B...        https:llwww.businesswire.com/news/home/20 170207005272/enlSnack-F. ..
              ABOUT SNYDER'S-LANCE, INC.


              Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United
              States and internationally. Snyder's-Lance's products include pretzels , sandwich crackers , pretzel crackers, potato chips,
              cookies, tortilla chips , restaurant style crackers, popcorn , nuts and other snacks . Snyder's-Lance has manufacturing
              facilities in North Carolinatfennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, California, Oregon,
         This I~ #§@&n~RoJf,~e \:1~it~@RM~~~t-gdgtgW~ESJlai&n!iWRiQ§~¥rVJ~ ~tfoMMl,q{cQfcOO,~Q~Wrclrt~,iness Wire
              Cape Co~~~r,a~{Y~~~t<tfi@Pmg(ijf~~§!TIt!:eI~~f~YffblYrltM~r~··If5m'e<;PflWr~yY~,
              Jays®, Stella O'oro®, Eatsmart™ , O-Ke-Ooke®, and other brand names along with a number of third party brands.
              Products are distributed nationally through groceny and mass merchandisers, convenience stores, club stores, food
              service outlets and other channels. For more info "mation , vkaJHe@ompany's corporate web site: www.snyderslance.com.


              Contacts
              mario marketing
              Erin DeVito, 617-375-9700
              edevito@marlomarketing.com




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 21 of 55

30f3                                                                                                                                    10/24/2018,12:35 PM
King Soopers - Snack Factory Original Pretzel Crisps                https :/Iwww.kingsoopers.com/p/ snack-factory-origi nal-pretze l-cri sps/OO ...



           King Soopers       Delivery




          MENU




              What are you looking for today?                                                                           ~ $0.00



              Home > Snack Factory Original Pretzel Crisps




                                                                  Snack Factory Original
                                                                  Pretzel Crisps
                                                                  7.2oz UPC: 0004950800600

                                                                  Select a store to view price




                                                             Gift Cards



                                                               Lists



                                                             Weekly Ad



                                                        Digital Coupons



                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 22 of 55

lof2                                                                                                                       10/24/2018,12:35 PM
King Soopers - Snack Factory Original Pretzel Crisps      https :/Iwww.kingsoopers.com/p/ snack-factory-origi nal-pretze l-cri sps/OO ...




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 23 of 55

20f2                                                                                                             10/24/2018,12:35 PM
Hummus with Pretzel Crisps?! I The Hummus Blog                                                                                https://humusl 0 l.comlEN/2007 /06119/hummus-with-pretzel-crisps/




           THE HUMMUS BLOG
                 Eat hummus. Give chickpeas a chance ...



         ABOUT US       I   CONTACT-US      I   HOME101      I   PRIVACY POLICY

         News Ticker        May 13, 2016 in Hummus in Review: 10 secret hummus places in Israel


                                                                                                                   Recent Posts                                     Search the Hummus Blog
          Hummus with Pretzel Crisps?!
                                                                                                                   Why the Hummus Crisis is, in fact, "fake news"
           Posted on June 19, 2007 by Shooky Galili in Health & Diet, Hummus, Stories & Anecdotes, The                                                               To search, type and hit enter
                                                                                                                   10 secret humm us places in Israel
           Hummus Market 1/17 Comments
                                                                                                                   May 13: Hummus Day 2016
                                                                                                                   Ben Carson: hummus is a terror organization
                                                                                                                                                                    Stay connected
          Yes, I admit to have eaten the delicacy mentioned in the title once or twice, I'm not
                                                                                                                   Sex, Drugs and Hummus: Israel in t he eyes of
          proud of that though. And I never tried to convince myself that packaged hummus with
                                                                                                                   yo ung American
          pretzels will be good for me, or that it tastes good.
                                                                                                                   When the Chinese start selling Hummus to
                                                                                                                   the Americans
          In t his blog. I already discussed the poor situation of hummus in America, a few times before.                                                           In this blog...
                                                                                                                   Real Hummus Rec ipe
          Some of the quest ions asked here by my readers, also shed some light on the subject.
                                                                                                                   Chickpea and Spinach Salad Recipe
                                                                                                                                                                    All Recipes
                                                                                                                   Banza: the pasta made of chickpeas
                                                                                                                   Sabra issues nationwide recall of 30K            Falafel & Pita
                                                                                                                   Hummus cases
                                                                                                                                                                    Health & Diet

                                                                                                                   Recent Comments                                  Hummus

                                                                                                                                                                    Hummus in Review
                                                                                                                         Mia on Q&A: Israeli vs. Lebanese
                                                                                                                                                                    Shopping & Tips
                                                                                                                         Hummus
                                                                                                                                                                    Stories & Anecdotes

                                                                                                                         Cammy on Real Hummus Recipe                Tahini & Sesame

                                                                                                                                                                    Th e Hummus Market

                                                                                                                         Shooky Gali li on Real Hummus Recipe       The Science of Chickpea
                             Sabra Greek Olive Hummus.
                                                                                                                                                                    World of Hummus

                                                                                                                         Cammy on Real Hummus Recipe

          Yet, I was somew hat surprised to read about the new Sabra snack on j ewish Press.

                                                                                                                         Brendan on Hummus: is it Israeli or
          Sabra To Go (and a similar product from t he competing Tribe brand) is a combinat ion of
                                                                                                                         Arab?
          packaged hummus with Pretzel Crisps. Something that most the hummus lovers I know
          wo uldn't adm it of ever eating. We've all tried it of course. It is a reasonable solut ion to a state
          of serious hunger, w hen all you have is leftovers of both hummus and pretzels.                                Lewis Sweeney on Real Hummus
                                                                                                                         Recipe
          Of course th is is not a very nutritious cho ice, nor is it dietary or even that tasty. Not compared
          to real homemade hummus, or a hummus served at a good hummus place. les an OK food I
                                                                                                                         Lynn on Hummus in Perspective:
          guess. A little better than the regu lar j un k.
                                                                                                                         Chickpea Varieties

          But of course the jewish Press reporter wou ldn't know real hummus if it hits him on the head.
          This is what he says:                                                                                          Amanda Riegel on Real Hummus
                                                                                                                         Recipe
          "Hummus is increasingly being marketed as the 'new food' of the kosher connoisseur and is
          popu lar on the Shabbos table as well as for a snack. Humm us tod ay comes in a variety of
                                                                                                                         Shooky Galili on Real Hummus Recipe
          flavors, ranging from Classic Hummus, perhaps the most popu la r in Israel and elsewhere in the
          M iddle East, to more exotic flavors like Roasted Red Pepper, Spicy Hummus, Greek Olive
          Hummus, and more."                                                                                             Shooky Galili on Hummus: is it Israeli
                                                                                                                         or Arab?
          Sad.


           hummU5-in-america           packaged-hummu s                                                            E-mail updates

                                                                                                                             Enter your email address:
                                    Tweet
                                                                  ".
            +-   Previous article                                                             Next article ~



            15 Comments on Hummus with Pretzel Crisps?!


                    omni II june 25, 2007 at 1:55 pm II Reply



          There are trad itionalists who might object to the combination suggested in the title, however,
          these old-school notions can be put aside if we regard hummus for w hat it is .... a DIP.



                              Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 24 of 55

1 of 5                                                                                                                                                                                               10/24/2018,12:37 PM
Hummus with Pretzel Crisps?! I The Hummus Blog                                                                  https://humusl 0 l.comlEN/2007 /06119/hummus-with-pretzel-crisps/


          When categorized thus, the culinary approach to this precious staple food can be broader.


          The creaminess of hummus matches perfectly with crunchy grain-based products such as
          pretzels, crackers, toast and my personal favorite: bread-sticks. In fact, a good cracker can even
          cover-up for poor quality hummus such as the one I regularly consume.


          When hard at work in front of a comp screen, writing rep lies such as this one, there is nothing
          easier then to take out my cheap commercial-brand hummus straight from the fridge and dip
          the bread sticks in. Its quite filling and I can go on for hours not needing much else.


          Another advantage is that there is no mess since all the crumbs stick to the hummus and there
          are no dishes to wash afterward s.

          Irs cheap too.



                  Samira Hamdoun /I july 24, 2007 at 6:25 pm /I Reply



          I am happy to find out about the hummus 101 website and agree that homemade hummus
          tastes a lot better than the processed-packaged Hummus.
          I grew up in Beirut where Hummus is like olives. We eat it as a snack or appertizer with all
          meals. It is always in the fridge, and freshly made from overnght soaked beans and fresh
          lemon juice and garlic plus the Lebanese great Tahini Sauce.


          I started making my homemade Hummus at Formaggio Kitchen store, a gourmet food store
          located in Cambridge, Massachussets almost three months ago and it is selling very well. I was
          surprised that more Americans knew about it than I had expected.

          The idea came to me when lots of my colleagues and faculty I work with at Harvard Univeristy.
          some of whom are jewish who tried my homemade Lebanese Hummus asked if I could sell it.
          They told me that the hummus they buy in the store had preservatives and too much soduim,
          and didn't taste as fresh as mine.


          Formaggio Kitchen has chefs who cook every day fresh meals.
          I am making more Hummus each week as the demand is growing. I introduced the kalamata
          olives and roasted red peppers flavors in addtion to the original one. I am also making fresh
          Tabbouleh Salad and Babaganough. No one makes it as I do for any stores around here.


          I am thinking about making more and deliver it to other stores, so more people can enjoy the
          taste and health benefits of homemade hummus. I need capital to rent or buy a commercial
          kitchen but don't have money to start my own business. Can anyone make suggestions how to
          start my homemade hummus business?


          I am thinking about making it for other stores too but need capital to rent or buy a commercial
          kitchen.



                     shooky II july 24, 2007 at 9:21 pm II Reply



          Dear Samira,


          In my house, hummus was also a kind of something you put on the table aside other dishes.
          We also had tahini with every meal. We have very good tahini in Israel two (although most of
          them come from Nablus).


          Congratulations for your entrepreneurship. It seems like a very goof idea, and I'm glad that
          you're doing fine. It all sounds very exciting (except for the chili and olive stuff - sorry, don't
          care for such variations much).


          here are a few tips:


          A. It sounds like you can use an investor, and making a well written BUSINESS PLAN could be
          an important step in that direction. There are many good how-to books about BPs, and
          probably lots of useful resources online.


          B. Why don't you set up a website, or even a nice blog, about your new business? Shoot some
          nice photos of the hummus and other goods, give one or two "secret recipes", tell the story of
          your business - and so on.


          C. I, for one, will like very much to write about it here when it happens. Who knows - maybe
          one of our readers would like to invest...


          Good luck.



                  Samira Hamdoun I I july 24, 2007 at 9:47 pm II Reply




                              Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 25 of 55

20f5                                                                                                                                                       10/24/2018,12:37 PM
Hummus with Pretzel Crisps?! I The Hummus Blog                                                                    https://humusl 0 l.comlEN/2007 /06119/hummus-with-pretzel-crisps/


          Dear Shook,


          Thank you for your comment and kind wishes.


          Yes, it is exciting to have a business opportunity but it also requires lots of th inking and
          planning.


          I did think about having an investor, and I am aslo t hinking about starting small on my own.
          The Market is new and the competitors such as Sabra are big and got financial resources for
          adverstisement and nice packaging. I am feeling good about this business opportunity because
          the other products are not homemade and don't have the same health benefits.


          Thank you for the idea about creating a website with photos of the hummus and the other
          goods. I agree with you when you said that you would not care for the other variations of
          hummus with olives or Chili. Here in the US, people like to get variety of choices. It is a different
          culture than ours in the Middle East.


          Thank you for offering to wrtie about it from your end. You never know, maybe it would
          happen. I actually talked to an Israeli faculty who was visiting Harva rd this year about investing
          in my hummus.
          He li ked eating my hummus so much and encouraged me to sell it to Formaggio Kitchen. He
          and I joked about starting a Lebanese and Jewish business together. We predicted that It would
          be very successful since it would bring two of the best business people in the Middle East
          (Lebanese & Jews).



                  shooky /I july 24, 2007 at 10:09 pm /I Reply



          Samira -

          The link is from the Hebrew version of this blog, and there's also one from my personal blog.
          Who know ...


          Thats a great story you have, with very good vibes. I do hope you'd make it big. Don't forget to
          tell me when there's where to link. Meanwhile, feel free to shoot a photo or two and send us so
          we can give a nice intra.



                  Samira Hamdoun /I July 24, 2007 at 10:42 pm /I Reply




          Dear Shooky,


          Sorry I misspelled your name earlier.


          I will shoot photos of my homemade Hummus and other food I am making fo r Formaggio
          Kitchen in cambridge, Massachusetts and send it to you. Every saturday I put a sampling table
          for people to taste the food. When People try it they go crazy about the creamy taste of
          "Samira's Hummus" that the name of my hummus. It was suggested           by the owner of the store.

          If I wanted to create my own website, do I have to pay a fee for it?
          I know the basic about creating new website, but my son Amir 17 and my daughter Yasmeen
          could help me.

          Please send me your email address so I can send the photos as attachments.



                  zeevgali /I july 24, 2007 at 11:12 pm /I Reply



          Hi Samira, I just read what shooky wrote about your endeavor to unleash some good hummus
          out of the middle east. you have my best wishes!

          Good luck    ~

          Tal .



                  Elad II j uly 25,2007 at 7:29 am II Reply



          Hi Samira,

          You mentioned in your reply to Shooky that "Sabra are big and got financial resources for
          adverstisement and nice packaging." - that shouldn't stop you!

          Word of mouth would do you better than any advertisement ... And you can beat Sabra's size
          and packaging    by offering to take back boxes from consumers, sterilize them and refill them -
          thus turning your product to a green product, which might better appeal to people out there-
          eating a good humus and not creating more waste at the same time.




                            Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 26 of 55

30f5                                                                                                                                                         10/24/2018,12:37 PM
Hummus with Pretzel Crisps?! I The Hummus Blog                                                                  https://humusl 0 l.comlEN/2007 /06119/hummus-with-pretzel-crisps/


          Anyways, good luck with it!



                     Seg II july 26,2007 at 1:34 pm /I Reply



          Hey samira,

          Its great to hear your story, it all sounds like a truly wonderful initiative!


          I was just on a long trip in Germany. and before i came back i talked with my friend in Munich
          about opening a Humosia there. Yeah, if not in Munich, then somewhere else in Bavaria/Bad-
          Wurrtemberg. I think it could really work - not only in Germany, but also in the United States. I
          feel it has a nice .. virgin .. market. It could even be better if it will be opened with a muslem-
          jewish parternership. Not only it could be fun, but it could also be a great way to spread a
          message of unity and peace .. (something which obviously also has a strong effect on
          marketing).
          Have no fear. If you open a place with fresh humos, the israelis will definitely be hanging there.
          Industrial packed humos can never ever compete with good, homemade, humos - every 5 yrs
          old knows that here. There might not be a *humos culture* in the USA, so people dont know
          that, but t hey'lIlearn fast.


          GOOD LUCK .. i wish you all the best ..
          Itay.


          p.s. i might go in the Humos Biz .. can you please email me? 1m at =zinS at yahoo dot com=. I'll
          just save it.. and maybe ill be able to help you somehow sometimes soon. Not sure, uhm, but
          it'll be good to have you in my contacts.



                     Samira Hamdoun /I july 26, 2007 at 5:17 pm /I Reply



          Hi seg,


          Thank you for your support and kind wishes. Good luck to you too on openning a Humos store
          in Germany. Is Humos popular in Europe as it is in the Middle East?


          I agree that the market is still new ... or "virgin" as you called it, and there is room for people
          like us (who grew up on Humos) to make it big with careful planning and good marketing
          strategies.

          I like what you wrote about having a muslim-jewish partnership or in my case a Lebanese-Israli
          partnership and how you described it as a message of peace and unity. AS a marketing idea, I
          think it is great.


          I am not afraid of other competitors in the US such as Sabra who use very attractive and
          colored packaging, I have a great confidence that my homemade Humos will sell better when
          more and more people get the chance to try it.


          Best of luck to you too.

          my email is [shamdoun@law.harvard.eduj



                     Samira Hamdoun /I july 26, 2007 at 8:52 pm /I Reply



          Hi Elad,

          Thank you for your advice about sterilizing the containers and making my Hummus product
          green products. It is a great idea and it may appeal to a lot of people who believe in saving the
          environment.


          Sabra's colorful and commercial packaging will not scare me. Just today, I brought a sample of
          my hummus to a store that sells Sabra's Hummus to
          sell itthere. I will let you whatthe manager wi ll say.



                     Bobby /I December 11, 2007 at 12:59 am /I Reply



          Great idea, Samira! Best wishes to you and your business i am sure you will prosper. (i love
          hummus and i think its a great idea to make it more natural and healthier!)



                     hummus lover /I April 23, 2009 at 12:58 am /I Reply



          That was a joke right? The whole samira thing?




                               Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 27 of 55

4 of5                                                                                                                                                      10/24/2018,12:37 PM
Hummus with Pretzel Crisps?! I The Hummus Blog                                                                  https://humusl 0 l.comlEN/2007 /06119/hummus-with-pretzel-crisps/



                    Vi nny II July 16. 2009 at 6:02 am II Reply



          I do not like the Sabra brand. their hummus has artificial (cancer causing) preservatives in it
          (like potassium sorbate!), and has canola oil instead of olive oil, thars just not acceptable in my
          view fo r hummus.


                     shooky II July 16, 2009 at 4:02 pm II Reply



          Vinny - I doubt it if there's anything that causes cancer in Sabras hummus, although it's true
          that packaged hummus is not very healthy.


          BTW, there's nothing wrong with canola oil (irs rich in Omega·3 for example), only hummus
          should NOT contain oils of any kind. The only fatty ingredient hummus needs is tahini - oils are
          a cheap alternative, used by cheap people.




            2 Trackbacks & Pingbacks


          il1)."::1 [Ill Olntn :J."illN.J. lJ'il'7 « D'llYlil'1 OlYlln




            Leave a Reply

              Enter your comment here ...




         Copyright © 2018    I MH Magazine Word Press Theme by MH Themes




                                  Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 28 of 55

50f5                                                                                                                                                       10/24/2018,12:37 PM
Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz I Kroger Ship    https:/Iship.kroger.com/p/0495080021611snack-factory-pretzel-crisps-min ...




              •               Ship


            Home   > Pantry > Snacks & Candy > Chips & Pretzels > Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 29 of 55

lof4                                                                                                                         10/24/2018,12:39 PM
Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz I Kroger Ship           https:/Iship.kroger.com/p/0495080021611snack-factory-pretzel-crisps-min ...




                                                                                               Recommended For You

                                                                                                                 =       .!
                                                                                                                  usiiRiN£




                                                                                                                 $3.12

                                                                                                 Listerine Gentle Gum Care Woven
                                                                                                        Floss Mint -- 50 Yards

                                                                                                             *****
                                                                                                              Add to Cart



                 Snack Factory Pretzel
                 Crisps® Minis Original -- 6.2
                                                                                                                 $5.22
                 oz
                 *****
                 Write a review
                                     5.0    (1)                                                 Kroger Maraschino Cherries -- 28 oz

                                                                                                             *****
                                                                                                              Add to Cart
                   K     NG




                 $2.29
                       Add to Cart




                 100% Satisfaction Guarantee

                 If you're not satisfied with any item, please contact Customer Service
                 and we'll be happy to assist you.

                 At this time, we do not ship to Alaska, Hawaii, U.S. Territories or
                 addresses outside of the United States. We apologize for any
                 inconvenience.




                        Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 30 of 55

20f4                                                                                                                                10/24/2018,12:39 PM
Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz I Kroger Ship   https:/Iship.kroger.com/p/0495080021611snack-factory-pretzel-crisps-min ...




                Details            Product Reviews



            Product Description                                        Nutrition Facts
            • SKU: #049508002161
            • Shipping Weight: 0.43 Ib                                  Nutrition Facts
                                                                        Serving Size: 42 Crackers (28 g)
            •       Thin, Crunchy Pretzel Crackers                      Servings per Container. About 6
            •       Rethink Your Pretzel!                                                              Amount      %
            •       Baked· All Natural· Big Flavor· Mini Bites                                           Per     Daily
            •       42 Minis = 110 Calories per Serving                                                Serving   Value

                                                                         Calories                        110

            To Pretzel Crisps Lovers of All Sizes:                       Calories from Fat                 0

                                                                         Total Fat                       Og        0%
            This is a package of bite-size Minis from
            Pretzel Crisps.                                               Saturated Fat                  Og        0%

                                                                          Trans Fat                      Og
            We made them especially tiny for kids of all
            ages, from 5 to 95.                                           Polyunsaturated Fat            Og

                                                                          Monounsaturated Fat            Og
            Because sometimes you just want a teeny
            bite of something wonderful.                                 Cholesterol                    o mg       0%

                                                                         Sodium                        330mg      14%
            So go ahead and try our special recipe - we
                                                                         Total Carbohydrate             23 9       8%
            guarantee they're as wholesome and delicious
            as our regular Pretzel Crisps.                                Dietary Fiber                  19        4%

                                                                          Sugars                         2g
            Just tinier!
                                                                         Protein                         3g

                                                                         Vitamin A                                 0%

                                                                         Vitamin C                                 0%

                                                                         Calcium                                   0%

                                                                         Iron                                      0%


                                                                        Other Ingredients: Wheat flour; sugar; salt,
                                                                        malt syrup (corn syrup, malt extract), soda.
                                                                        Contains: wheat.
                                                                        Made in a facility that processes milk and soy




                We Also Suggest




                /
                         Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 31 of 55

30f4                                                                                                                        10/24/2018,12:39 PM
Snack Factory Pretzel Crisps® Minis Original -- 6.2 oz I Kroger Ship     https:/Iship.kroger.com/p/0495080021611snack-factory-pretzel-crisps-min ...




                               $2.66                                      $5.09                                         $2.47


               Amy's Organic Soups Quinoa Kale              Seventh Generation Paper Towels --          Enjoy Life Lentil Chips Glut
                          & Red L. ..                                   2 Rolls                                      Garlic ...


                        *****            (21)                          ***** (6)                                 *****            (22)




                                    All Contents © Copyright 2018 The Kroger Co. All Rights Reserved




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 32 of 55

40f4                                                                                                                          10/24/2018,12:39 PM
Bon Appetit: Pretzel Crisps Party - Mighty Oak                             https:llmightyoakgrows.comlsnack-factory-pretzel-crisps/




                                                       MIGHTY OAK



                   Home                About         Client Work          Mighty Originals
                                                        Contact




               To show the many ways that Snack Factory's Pretzel Crisps can be served for the holidays,
               we worked with Bon Appetit to throw a pretzel party. We "dressed up" three pretzels in
               hand crafted paper hats and bow tie, pairing them with a variety of unexpected food
               combinations. Even the party confetti was styled out of minced mango and onions! Hand-
               drawn titles were created for each personality, while our post team chose unique sound
               effects for every shimmy and shake.




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 33 of 55

lof3                                                                                                         10/24/2018, 12:40 PM
Bon Appetit: Pretzel Crisps Party - Mighty Oak                     https:llmightyoakgrows.comlsnack-factory-pretzel-crisps/




               Agency: Bon Appetit Magazine
               (Conde Nast)
               Client: Snack Factory

               Creative Director: Emily Collins
               Creative Producer: Jess Peterson
               Art Director and Stylist: Minkyung
               Chung
               Stop Motion Animator: Hayley Morris
               Post FX: Marisha Falkovich




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 34 of 55

20f3                                                                                                 10/24/2018, 12:40 PM
Bon Appetit: Pretzel Crisps Party - Mighty Oak                                   https:llmightyoakgrows.comlsnack-factory-pretzel-crisps/




                                                       hi(@mightyoakgrows.com

                                                          +1 347-670-4463

                                                 Mighty Oak LLC, All Rights Reserved.



                                                     @)fva




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 35 of 55

30f3                                                                                                               10/24/2018, 12:40 PM
Shop I Festival Foods                                            https: llwww.festfoods.comlshop!?id=2368045&n=pretzel-crisps-pretzel-...




           Pretzel Crisps Pretzel Crackers, Deli Style, Sesame
           $2.99 I 7.2 oz
           Ii] Back I Shop     I Deli I Self-Ser... I Crackers




           Substitution

              Best comparable                                                   v




           SKU/UPC: 00049508006190

           Location : Aisle DEL


            Description       Nutrition   Ingredients


           Thin, crunchy pretzel crackers. Rethink your pretzel! Baked. All natural. The original. Resealable
           for freshness. 0 g trans fat. 0 g saturated fat. 0 mg cholesterol. 110 calories. Crunch 'em. Crack
           'em. Dip 'em. Stack 'em. Pretzel Crisps are a modern twist on an old favorite. They're the best
           part of the pretzel - all the flavor and crunch you love - but lighter, crispier and more versatile than
           ever before. Whether you like them plain, dipped, or paired with your favorite toppings, we're sure
           you'll enjoy this wholesome snack as much as we do. One bite and you'll rethink your pretzel!
           Rethink your pretzel now. www.pretzelcrisps.com.Facebook.Facebook.com/PretzeICrisps.
           www.pretzelcrisps.com. Made in USA.




                        Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 36 of 55

1 of 1                                                                                                             10/24/2018, 12:41 PM
Nutrition Facts for Snack Factory Pretzel Crisps - Buffalo Wing. Calories...   https:llwww.myfooddiary.comlfoods!7214131 /snack-factory-pretzel-cris ...




         facebook.com/sha rer Isha rer. ph p?u=https: Ilwww.myfooddiary.com/foods
         tory-pretzel-crisps-buffalo-wing)                           (https:lltwitter.com/share?url=https:
        '.com/foods/7214131 Isnack-factory-pretzel-crisps-buffalo-wing&
        3cts%20for%20Snack%20Factory%20Pretzel%20Crisps%20-%20Buffalo%20Wing.&
        ~ (https:llplusone.google.com/_1+1 Iconfirm?hl=en&url=https:

        '.com/foods/7214131 Isnack-factory-pretzel-crisps-buffalo-wing)

                Snack Factory (lbrand/snack-factory)
                Pretzel Crisps - Buffalo Wing


                     Nutrition
                     Facts
                     Serving Size        ~
                                         crackers
                       o       10 crackers =28g




                                         % DailyValue*
                                                                       Top Snack Factory Items
                     Total Fat 1.5g      2%
                       Saturated Fat Og  0%                            Snack Factory                                   [ Log food       I
                       Trans Fat Og                                    Pretzel Crisps - Original
                     Cholesterol Omg     0%                            (Ifoods/7214128/snack-
                     Sodium 540mg       23%                            factory-pretzel-crisps-original)
                     Total Carbohydrate 7%                             11 crackers (28g)
                     22g
                       ~---------------
                       Dietary Fiber 1g  4%
                       Sugars 2g
                     Protein 2g
            W use cookies to improve your experience. By ontinuing to use our site, you agree to our privacy policy
            (/h me/privacy/) and our use of cookies.

                       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 37 of 55

lof4                                                                                                                              10/24/2018, 12:41 PM
Nutrition Facts for Snack Factory Pretzel Crisps - Buffalo Wing. Calories...      https:llwww.myfooddiary.comlfoods!7214131 /snack-factory-pretzel-cris ...



                     Vitamin A 100 IU  2%                         Snack Factory
                                                                                                                      [ Log food      I
                     ---------------------
                     Vitamin C Omg     0%                         Pretzel Crisps - Everything
                     -----------=~-------

                     Calcium 20mg      2%                         (Ifoods/7214129/snack-
                     -----------=---------
                     Iron 1.4mg        8%                          actory-pretzel-crisps-
                     *The % Daily Value (DV) tells you            everything)
                      how much a nutrient in a serving            11 crackers (28g)
                      of food contributes to a daily diet.
                      2,000 calories a day is used for
                                                                  Snack Factory                                       [ Log food      I
                      general nutrition advice.
                                    Pretzel Crisps - Sea Salt &
               '----------------'Cracked Pepper (Ifoods
                                                                 Y7214133/snack-factory-
                      Add to Food Diary 0                        Jpretzel-crisps-sea-salt-
                ~----------------------~

                                                                  cracked)
                                                                  10 crackers (28g)
                                                     Source of Calories




                                                                  IIIU-.J\.UI U   - V I I I V I I}


                                                                  10 crackers (28g)


                                                                    nack Factory                                      [ Log food      I
                                                                  Pretzel Crisps - Gluten Free -
                                                                  Original (Ifoods/7214134
                                                                   snack-factory-pretzel-crisps-
                                                                   Iuten-free-o rigi na I)
                                                                  14 crackers (28g)
                                                                    ntinuing to use our site, you agree to our privacy policy



                       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 38 of 55

20f4                                                                                                                                 10/24/2018, 12:41 PM
Nutrition Facts for Snack Factory Pretzel Crisps - Buffalo Wing. Calories...   https:llwww.myfooddiary.comlfoods!7214131 /snack-factory-pretzel-cris ...



               Snack Factory                                      [ Log food      I
               Pretzel Crisps - Dark
               Chocolate Crunch (lfoods
               17214139/snack-factory-
               pretzel-crisps-dark-chocolate-
               crunch)
                5 crackers (28g)

               Snack Factory                                      [ Log food      I
               Pretzel Crisps - Sesame
               (lfoods/7214132/snack-
               factory-pretzel-crisps-
               sesame)
                11 crackers (28g)


               Snack Factory                                      [ Log food      I
               Pretzel Crisps - Gluten Free -
               Original (lfoods/7214135
               Isnack-factory-pretzel-crisps-
               gluten-free-original)
               Minis
               35 crackers (28g)




                A Healthier You Starts Today
                   Sign Up (https:llwww.myfooddiary.com/join)


               (http://pinterest.com/myfooddiary/) (https:lltwitter.com
               IMyFoodDiary) (https:llwww.facebook.com
                                                    MyFoodDiary
               IMyFoodDiaryOfficial1) © 2018


               Terms of Service (lhome/terms)                 I Privacy Policy (lhome/privacy) I
            weSwel!ruMe<itet&!jD~m"'Jil<eQil&f~i&Y~:i:bntinuing to use our site, you agree to our privacy policy
            (/home/privacy/) and our use of cookies.

                       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 39 of 55

30f4                                                                                                                              10/24/2018, 12:41 PM
Nutrition Facts for Snack Factory Pretzel Crisps - Buffalo Wing. Calories...   https:llwww.myfooddiary.comlfoods!7214131 /snack-factory-pretzel-cris ...




            We use cookies to improve your experience. By continuing to use our site, you agree to our privacy policy
            (/home/privacy/) and our use of cookies.

                       Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 40 of 55

40f4                                                                                                                              10/24/2018, 12:41 PM
                                                                                         Find your store:                     I EnlerZipCode          I CD
                                                                                                                                                                                       Sign in I Reg ister


                        Savings           Shop             Pharmacy     Healthy Living                              Recipes                      Departments        Blog




      Beat tbe Big Game                                               Rx Blog: Grone day                                                                       4 Delicious Dips for
      Muncbies witb                                                   plan for people witb                                                                     'HOlnegating'
      N atureSweet@                                                   diabetes
                                                                                                                                                               Football season is in full swing. Get the whole
      SlUlBul'sts@                                                                                                                                             team together and host a championship
                                                                                                                                                               -homegating" party! You will be named MVP in
      When most of us think of the Big Game we                        Carbohydrates, Diabetic, Diabebc Friendly, Football,                                     no time with these four delicious dips. From
      think of get-togethers full of our favorite not-so-             Hi~    Protein, Low Carn, Meal Plan, Superbowl                                           sweet to savory and ..
      healthy snacks. But. January is also the time
      of year W'hen dedication to our health and                                                                                                               Fall, Football, Game Day, Recipes, TBllgating
      nutrition goals ar...

      Football, Healthy Eabng, Recipes, Regtstered Oietrtlans




                                                                      5 Winning Tailgating
                                                                      Tips & Recipes                                                                           Tasty Tips for Eating
                                                                      Football season is in full swing and, more                                               Smart 011 Grone Day
      Take HOlne a                                                    importantly, so is tailgating! Gear up for game
                                                                      day and a tailgate worthy of a touchdown                                                 There's nothing quite like the anticipation and
      TailgateW!                                                      dance with these five winning tips and recipes.                                          excitement in the air during a game day
                                                                                                                                                               weekend. Team colors are on full display,
      What does fall mean to you? To some, irs the                                                                                                             loyalties established, and everyone gets ready
      crunch of leaves beneath your feet. To others,                  Food , FODlbaI , Snacks, Sports, Tailga'bng                                              for the most deltciou ...
      irs the brisk way your lungs fill up when you
      first breathe outside. To us? It means                                                                                                                   Football, Game Day, Heattny Eabng , Nubition ,
      TAILGATE L .                                                                                                                                             Reape5, Registered OielrtJans


      Appetizers, Foo1IJaII, Football Season, Game Day ,
      Homegale, Kraft, Lasagna, Monkey Bread, Quesadlla,
      Oueso, Snacks, Sweets, Tajgate




                                                                      Plan Tbe ffitimate
                                                                      Tailgate!
Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed Happy                10/29/18
                                                                          (and Page 41 of 55
                                                                               Healtby)
                          september is here, and you know what that
                                                                      rno':lon.::· I="....... th":loll.::o":lo.::.nn ':Io lo ,mni .::hirt.:: ":10M             Taile:ates!
                                                                               weekend tailgate parties! Feeding a whole

          Creative Pretzel                                                     household of hungry fans is never easy but
                                                                               fortunatety •..
                                                                                                                                                        Football season is here! Which means
                                                                                                                                                       jerseys, rivalries, and most importantly.
          Crisps Recipes                                                                                                                               TAILGATING! Before you start digging into
                                                                               Avocado ~n Oil', Dips, Football, Football Season,                       your traditional, greasy and saucEKovered
          Looking for a healthy snack? Then, you have                                                                                                  rec ipes, give so ...
          to try these all-natural baked Pretzel Crisps
          recipes. They are the pertect little snack: with a                                                                                            Fall, Football, Foolball Sesson, Game Day, Healthy,
          kick.. Whether you are entertaining guests or                                                        "'!nil                                  Substitutes, Ta....gate, Tailgating , Tips
          just want to ha ...

          Football, Pretzel Crisps, Reapes, Snsct;s




                                                                               My Tailgate Rules!
                                                                               Winners
                                                                                                                                                       My Tailgate Rules!
         CHARITABLE GIVING
                                                                               "Some people think football is a matter of life                         Fall Football
          Chicago Bears VS                                                     and death. I assure you, irs much more
                                                                               serious than that" -Bill Shanldy We asked you
                                                                                                                                                       Prolllotioll
          Miami Dolphins on                                                    to show us how your favorite tailgating
                                                                               moments. We had a gre...        - - - - - -(                            Blue 32! Blue 32! HuL.Hul .. HIKE! We are
          10/19 ... Brought to                                                                                                                         well into football season and what a season it
          You by Jewel-Osco!                                                   Football, Game Day, Sweepstai(@s                                        has been. We'd like to celebrate our favorite
                                                                                                                                                       time of year with you by being a part of your
                                                                                                                                                       football tailg ...
          f1.s the official Grocery Store of the Chicago                                                       "'!nil
          Bears, Jewel-0sco is proud to be the sponsor
                                                                                                                                                        Football, HomegatJng, Sweepstakes, Tailgabng
          of this upcoming Sunday's home game versus
          the Miami Dolphins at noon! When you watch
          the game, be sure t...

          BeSf'5 Cares, Breast Cancer Awareness, Checago
          Beats. FootbaD, Jr Staley, M ami DcMphins, 5cofe Great
          Deal,




  Savings                   On line services            Our Company                  Mobile Apps                  Stay Connected                    Contact Us                     Blog: Wh.fs
                                                                                                                                                                                   Cookin'
  MyMixx - Digital          Online Prescripbon          About Us                     Jewel Oseo Mobile App        Facebook                          Customer Support
  Coupons                   Refill                      Our Brands                   Rush Delivefy App            Pinterest                         Media Contacts                 Healthy Hints
  Weekty Ad                 Dellvel)' I P1ck Up         Leadership Team              Pharmacy Mobde Aw            Twitter                           Investor Retabom               Rec ipes
  Gas Rewards               Order Cakes & Deli          Foundation                                                YouTube                           Taike Online Survey            Ph""""'Y
  Coupon Policy             Trays                       Sustatlability                                                                                                             FoodTIP5
  Find a Store              Gift Card Mall              lnvesm                                                                                      [l> AdChoices                  Uncategonzed
  Local Store DirectOl)'    Florel and Gift Delivel)'   Consumer Information                                                                                                       Registered Dietitians
                            MoneyGram - Send            Suppl~rs                                                                                                                   MeBi Planning
                            Money & Pay Bills           Real Estate                                                                                                                Nutribon
                                                        Calendar of Events                                                                                                         Hotidays
                                                        Career.!!                                                                                                                  Something Fresh
                                                        Product Recalls




                 @2018A1bertsonsCompanEs. Inc.. AI Righls Reserved       I Pnvscy Poicy   I Terms of Use   I Accessibility Policy   I .A.nti-Human Tf8fficbng DlsdOStlre   I HIPAA No6ce of Privacy Practioes




Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 42 of 55
Snack Factory Pretzel Crisps - Jalapeno Jack 7.20 oz Key Food         http://www.keyfood.com/pd/Snack-Factory/Pretzel-Crisps-Jalapeno-Jack ...




                 Stores



          (J)
          :::r
        ht9te
          (1)

          ~       lack Factory Pretzel Crisps - Jalapeno Jack
          en




                                                                Add To List


               Key Food (1750)
               Not your store?




           Details

           7.20oz
           SKU / UPC: 049508006176


           Ingredients

           Wheat Flour, Seasoning (Salt, Whey, Buttermilk (Cream), Garlic Powder, Onion
           Powder, Monterey Jack Cheese Powder (Cultured Pasteurized Milk, Salt, Enzyme),
                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 43 of 55

lof3                                                                                                                    10/24/2018, 12:44 PM
Snack Factory Pretzel Crisps - Jalapeno Jack 7.20 oz Key Food       http://www.keyfood.com/pd/Snack-Factory/Pretzel-Crisps-Jalapeno-Jack ...



           Jalapeno Powder, Spices, Natural & Artificial Flavors, Citric Acid, Parsley, Lactic Acid,
           Disodium Inosinate & Guanylate, and less than 2% Silicon Dioxide added to prevent
           caking), Soybean Oil, Sugar, Salt, Malt Syrup (Corn Syrup, Malt Extract).




        You May Also Like




                    rr's - Pretzel                  Quinlan - Pretzel             Snyder's of
                       Thins                             Thins                 Hanover - Pretzels -

                    I:   072600009646               SKU: 052900031394             SKU: 077975022122




                    inyder's of                     Snyder's of                   Snyder's of
                    ver - Pretzels -             Hanover - Pretzels -          Hanover - Pretzels -

                    I:   077975022252               SKU: 077975022375             SKU: 077975020265




                    inyder's of                     Snyder's of                  Newman's Own
                    ver - Pretzels -             Hanover - Pretzels -           Organics - Pretzel

                    I:   077975020258               SKU: 077975020036             SKU: 757645002004


                         Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 44 of 55

20f3                                                                                                                  10/24/2018, 12:44 PM
Snack Factory Pretzel Crisps - Jalapeno Jack 7.20 oz Key Food        http://www.keyfood.com/pd/Snack-Factory/Pretzel-Crisps-Jalapeno-Jack ...



                                                   Privacy Policy     Terms of Use

                                                     © 2018 MyWebGrocer, Inc.
                                                           All Rights Reserved




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 45 of 55

30f3                                                                                                                   10/24/2018, 12:44 PM
Pretzel Crisps I Saucey: Alcohol Delivery                                                                            https://www.saucey.comlbrands/pretze I-cri sps




                                                                                   SAUCEY                                                        'go    0
                                                                        Enter a Delivery Address"


             Q.     What can we help you find?



                               S ET YO UR DELI V ER Y A DDRE SS T O S EE L OCA L PRI C IN G A ND DELI V ERY O PTI O N S .




                                                                                   SHOP

                                                                    PRETZEL CRISPS




                                    PRETZEL CRISPS                                                          PRETZEL CRISPS
                                 GARLIC PARMESAN                                                              EVERYTHING
                                            7.20Z                                                                  7.20Z

                  Crispy thin and baked with a subtle yet savory garlic fl avor.           Poppy and sesame seed, onions, garlic and a pinch of salt.




                                                                         SHOP BY CATEGORY




                        Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 46 of 55

lof3                                                                                                                                            10/24/2018, 12:45 PM
Pretzel Crisps I Saucey: Alcohol Delivery                                                      https://www.saucey.comlbrands/pretze l-crisps




                                                                   SAUCEY                                              'go   0
                                                         Enter a Delivery Address"




                            S ET YOUR DELI V ER Y ADDR E SS T O S EE L OCA L PRICING AND DELIV ER Y OP TI ONS.




                                 SPIRITS                                                   MORE




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 47 of 55

20f3                                                                                                                  10/24/2018, 12:45 PM
Pretzel Crisps I Saucey: Alcohol Delivery                                                            https://www.saucey.comlbrands/pretze l-cri sps




                                                                       SAUCEY                                                 'g
                                                                                                                               o   0
                                                           Enter a Delivery Address"




                            S ET YO UR DELI V ER Y A DDRE SS T O S EE LOCA L PRI C IN G A ND DELI V ERY O PTI O N S .




                               CITIES                              COMPANY                              PARTNERSHIPS

                             Los Angeles                            Contact Us                         Corporate Accounts

                             San Francisco                        Terms of Service                       Retail Partners

                              San Diego                            Privacy Policy                      Become an Affiliate

                               Chicago                           Returns & Refunds                      Become A Courier

                             Sacramento                               Careers

                               Oakland                                 Blog

                                                                  Saucey Apparel




                                                                  GET THE APP


                                                                                 GE T IT O N

                                                                              ,... Coogle play



                                                              MAP~ If{ !'.A.




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 48 of 55

30f3                                                                                                                         10/24/2018, 12:45 PM
Shop I Miller and Sons Supermarket                                   https:llwww.millerandsonssupermarket.comlshop?product_id=33437




         Pretzel Crisps Deli Style Everything Pretzel Crackers

            Select A Store To See Price


         Substitution

            Best comparable                                                         v


         DESCRIPTION

         Thin , crunchy pretzel crackers . Rethink your pretzel! Non GMO Project verified . nongmoproject.org . Per 1
         oz Serving (11 crackers) : 110 calories ; 0 g sat fat (0% DV); 190 mg sodium (8% DV); 2 g sugars. Crunch
         Read more


         SKUlUPC: 00049508006206

         Location : 16

         INGREDIENTS
         Wheat Flour, Sugar, Seasoning (Sesame Seeds, Salt, Poppy Seeds, Dehydrated Onion, Dehydrated
         Garlic, Caraway Seeds) , Malt Syrup.
         NUTRITION
          7 servings per container
          Serving size                                                                                    ( 11 crackers)

          Amount per 11 crackers

          Calories                                                                                             110
          % DV*
              2% Total Fat 19
                      Saturated Fat
                      Trans Fat
              0% Cholesterol
              8% Sodium 190
              8% Total Carbs 24
              4%      Dietary Fiber 1
                      Sugars 2
                        Added Sugars
                   Protein 2

                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 49 of 55

lof2                                                                                                           10/24/2018, 12:46 PM
Shop I Miller and Sons Supermarket                                             https:llwww.millerandsonssupermarket.comlshop?product_id=33437



              0% Vitamin A
              0% Vitamin C
              2% Calcium
              8% Iron
          * Contains: wheat. Made in a facility that processes milk and soy.




                     Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 50 of 55

20f2                                                                                                                     10/2412018, 12:46 PM
Packaging that Kills (a Trademark) I DuetsBlog                    https:1Iwww.duetsblog.coml20 14/031arti c Ies/trademarks/packaging -that-k ...




          DuetsBlog
          Collaborations in Creativity & the Law



          Packaging that Kills (a Trademark)

          By Steve Baird on March 3rd, 2014
          Posted in Advertising, Articles, Branding, Food, Genericide, Law Suits, Loss of Rights, Marketing, Product
          Packaging, Trademarks, TTAB

          Killer packaging is a good thing. It can increase sales and establish a stronger emotional bond between the
          consumer and the product brand. The current packaging of Snack Factory's Pretzel Crisps pretzel crackers
          might qualify as killer, but a long-anticipated and important trademark decision issued last Friday relied on an
          earlier version of the product packaging that was found to help kill the claimed Pretzel Crisps trademark on
          genericness grounds. Marketing, creative and design types should pay close attention to the Trademark Trial
          and Appeal Board's decision in Frito-Lay North America, Inc. v. Princeton Vanguard, LLC. Link to pdf of
          decision is here.




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 51 of 55

lof3                                                                                                                    10/24/2018, 12:47 PM
Packaging that Kills (a Trademark) I DuetsBlog                     https:1Iwww.duetsblog.coml20 14/031arti c Ies/trademarks/packaging -that-k ...




          In finding the compound term "Pretzel Crisps" to be generic for "pretzel crackers" the Board considered the
          packaging of cracker competitors that had used the term "crisps," it considered media references to
          "crisps" treating it interchangeable with "crackers," it considered dictionary evidence, it considered
          conflicting survey evidence and expert witness testimony, and it considered trade publications and magazine
          references with generic references to "pretzel crisps," but the most damning evidence was probably an early
          version of the nutritional facts portion of Snack Factory's Pretzel Crisps product packaging appearing on
          page 17 of the Board's decision, here (note how the Board mildly scolded Princeton Vanguard for trying to
          keep the image under wraps as confidential).

         The Board found this self-inflicted damage to the claimed Pretzel Crisps trademark to be "instructive" of the
         issue of genericness, ultimately weighing all evidence to invalidate the claimed mark. It didn't matter that
         "crisps" was later removed from the nutritional facts information. Think of it as the first mistake that led to or
         justified the multitude oflater generic references to "crisps" as being synonymous with "crackers."


                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 52 of 55

20f3                                                                                                                     10/24/2018, 12:47 PM
Packaging that Kills (a Trademark) I DuetsBlog                     https:1Iwww.duetsblog.coml20 14/031arti c Ies/trademarks/packaging -that-k ...



          As you may recall, we highlighted the damaging nature of that evidence a while back, by showing a side by
          side image of the nutritional facts section for early Pretzel Crisps packaging (on the left) and current
          packaging (on the right), treating "crisps" and "crackers" the same, as generic product references:




          So, product package designers beware, what words you or others chose to apply to product packaging
          matters, and if done wrong, it can foil any plans to own exclusive rights in a brand name.

          Marketing types, if you don't want to be the one to create evidence that kills the trademark on genericness
          grounds, stay in close touch with your favorite trademark type.

          Last, trademark types, did you happen to notice how the Board omitted the words "primary" and "primarily"
          from its finding of genericness on page 27 - will that likely oversight be fixed or will it serve as a basis for
          appeal? Any predictions on whether we have the final word on this case yet?

          Tags: Frito-Lay, Frito-Lay North America, Generic Words, Genericness, Pretzel Crackers, Pretzel Crisps,
          Princeton Vanguard, Subway


          DuetsBlog
          Winthrop & Weinstine, P.A.
          I
          Suite 3500 I 225 South Sixth Street I
          Minneapolis, MN 55402-4629
          Telephone:
          (612) 604-6400
          I Fax:
          (612) 604-6800
          Copyright © 2018, Winthrop & Weinstine, P.A. All Rights Reserved. Strategy, design, marketing & support
          by LexBlog




                      Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 53 of 55

30f3                                                                                                                     10/24/2018, 12:47 PM
   TasteofHome                                                                                                            SUBMIT A RECIPE     LOGIN     JOIN    I   SUBSCRIBE
                                                                                                                                                                    Il)lhI'M((t[(dlll'




        MENU          RECIPES        WIN A MULTI-COOKER           DINNER      APPETIZERS                                                                                      Q
                                                                             Sign Up for Our Newsletters        >

                                                                                                                                       Read Next
     Parmesan-Pretzel Crisps                                                                                                                        The Two Ingredients
                                                                                                                                                    Meghan Markle Adds t o
                                                                                                                                                    Her Homemade Banana
                                                                                                                                                    Bread
        f usually have   the ingredients on hand and it is so easy to make, guest's really think you have gone the extra mile.
        -Pauline Porterfield, Roxboro, North Carolina                                                                                               3 MusketeersJust
                                                                                                                                                    Released a New Flavor.
                                                                                                                                                    and Irs INCREDIBLE


                                                                                          •   Test Kitchen Approved                     ~:: ~ ~~:nBde~~:~~i~~S E~:~e By
                                                                                                                                                )   State
                                                                                          <CrCrtrCrCi Be the first to review

                                                                                          FEATURED IN
                                                                                          SO Fa ll Appetizers for Your Next
                                                                                          Celebration
                                                                                                                                       ThsteofHome

                                                                                                                                        Sign-up for recipes
                                                                                                                                        to your inbox
                                                                                                                                            Recipes from real home cooks_
                                                                                                                                            tested in our kitchens and
                                                                                                                                            delivered right to yo ur inbox!



                                                                                                                                        Sign-up for recipes
                                                                                                                                        to your inbox
                                                                                                                                            Recipes from real home cooks,
     Parmesan-Pretzel Crisps Recipe photo by Taste of Home




                                                                                                                                                                                  -
                                                                                                                                            tested in our kitchens and
                                                                                                                                            delivered right to your in box!

           *
        Rate
                     •
                 Comment
                                 •
                                Save
                                             -:                  e    Total Time                     0    Makes
                                           Share        Print                                                                                 Email Address
                                                                      Prep: 10 min. Bake: 10              about 3 dozen
                                                                      min.lba tch


        Ingredients
        1-1/2 cups shredded Parmesan cheese

        1/4 cup finely crushed pretzels

        1/8 teaspoon crushed red pepper fiakes

        Pizza sauce and sl iced fresh basil, optiona l



       Directions
       •        Preheat oven to 350 0 • Toss together cheese, pretzels and red pepper flakes. Place 2 teaspoons
                mixture in each greased nonstick mini-muffin cup.

       •        Bake until golden brown, 10-15 minutes. If desired, serve with pizza sauce and basil.


                Nutrition Facts

                , crisp: 16 calories, 19 fat(1g saturated fat), 2mg cholesterol, 66mg sodium, 19 carbohydra te (0
                sugars, 0 fiber), 1g protein.

                Originally published as Parmesan Cheese Crackers in Holiday & Celebrations Cookbook 2018




Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 54 of 55
           RECOMMENDED VIDEO

           Follow along as we show you how to make these fantastic recipes from our archive.




                  Reviews
                  Log in to rat e                                                                       AVERAGE RATING: trCrCrtrCi




                      More from Taste of Home




                                                                                                                                                                                            >


                      Th e Two Ingred ients                           3 Muske t eers Ju st                     Th e Best Rec ipes Made          30 o f Our Mos t Stunn i ng
                      Meghan Ma r k le Adds to                        Re leased a New Fl avo r,                By Gra nd m as Fr o m Ev er y    Pies t o Insp i re Your
                      He r Ho m e m ade Banana                        and It 's INCR EDIB LE                   St a t e                         Ho l iday Ba k ing




                                                       Recipes                               Kitchen

    ThsteafHome                                                                                                                  Sign-up for recipes to your
                                                       Holidays                              Contests
                                                                                                                                 inbox
                                                       Food News                             Magazines

     f          ®           'I                         Home & Uving                          How-To                                Email Add ress

    G+          @]

                                                                                                                                  Taste of Home is America's   I   SUBSCRIBE
                                                                                                                                                                   lolliril/l1.111::ill(,
                                                                                                                                     #1 cooking magazine.
    O UR BRA NDS        R~a d~r'5Dig"'u   I Th<!FamilyHandynllln I Bird5&Blooms


    About Us   I Cont<!5ts I RSS I Magazine Customer ~rvice I Contact Us I Log In I Help I Press Room I Mw-rtising I
    T~msofUsl':   I   Privacy Policy I Your CAPrivacyRights I   OneMa inF,nancial Services I AboU[Ads


    Cl 2018 RDA Enthusiast Brands,   ue




   https:llwww.tasteofhome.com/recipes/parmesan-pretzel-cris psi




Case 3:17-cv-00652-KDB-DSC Document 43-7 Filed 10/29/18 Page 55 of 55
